Citation Nr: 1002575	
Decision Date: 01/15/10    Archive Date: 01/22/10

DOCKET NO.  08-18 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to a waiver of the recovery of an overpayment of 
Department of Veterans Affairs (VA) non-service-connected 
pension benefits.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Harryman, Counsel


INTRODUCTION

The appellant had active duty from August 1973 to December 
1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.  

The appellant testified at a hearing before the Board at the 
RO in November 2009; the undersigned Acting Veterans Law 
Judge presided.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Review of the claims file shows that a rating decision in 
July 2002 granted the appellant entitlement to VA non-
service-connected disability pension benefits.  An attachment 
to the July 2002 letter notifying the appellant of that 
decision advised him of the requirement to notify VA of any 
changes to his family income and net worth, including the 
total amounts and sources of all income and net worth for him 
and his dependents for whom he had been awarded benefits.  
The appellant had submitted an Income-Net Worth and 
Employment Statement in December 2001 listing no income from 
any source, including from the Social Security Administration 
(SSA), for either himself or his spouse, except for $797 in 
food stamps monthly.  

The Board observes that, in conjunction with the appellant's 
claim for other VA benefits, a letter from his representative 
dated in April 2003 requested that the RO obtain the 
transcript of his Social Security hearing.  A remand by the 
Board in that appeal in January 2004 directed the RO to 
obtain all records from the SSA, and, in February 2005, the 
RO requested those records.  Further, the SSA records were 
subsequently obtained.  

Apparently in May 2007, the RO received information from the 
SSA that the appellant had been receiving monthly SSA 
benefits since March 2001.  The RO notified the appellant in 
May 2007 that he had been paid $45,269.19 more in VA benefits 
than he was entitled to receive, resulting in an overpayment, 
which the RO would begin recouping.  The appellant responded 
in May 2007, indicating that he was requesting a waiver of 
recovery of the debt.  In August 2007, a decision of the RO's 
Committee on Waiver and Compromises (Committee) denied the 
appellant's waiver request.  The appellant filed a notice of 
disagreement with that decision in September 2007, initiating 
this appeal.  

The Board observes that neither the committee's decision, nor 
the statement of the case that was issued in May 2008 
specifically addressed the question of whether the debt was 
properly created.  The Committee appears to have determined 
that there was no fraud, misrepresentation, or bad faith, 
found fault on the part of the appellant, and, considering 
the standard of equity and good conscience, denied a waiver.  
In that regard, it does not appear that the Committee 
considered whether VA was at least partially at fault in the 
creation of the debt.  In this regard, the Board notes that 
the RO was made aware that the appellant had at least applied 
for SSA benefits in April 2003, but failed to consider the 
appellant's continued entitlement to pension benefits based 
on that information.  

Nevertheless, before the Board can consider the merits of the 
appellant's claim, the RO must formally adjudicate the 
included issue of whether the debt was properly created.  

(CONTINUED ON NEXT PAGE)


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.) 


1.  Ask the appellant to submit a 
current, complete financial statement.  


2.  The RO should then consider the 
question of whether the debt at issue in 
this case was properly created.  If the 
RO determines that the debt was properly 
created, and that there was no fraud, 
misrepresentation, or bad faith, then 
consider whether recovery of the debt, or 
any portion thereof, may be waived, 
considering the standard of equity and 
good conscience, including a balancing of 
faults.  


3.  If the appellant's claim is not 
granted to his satisfaction, then provide 
him and his accredited representative 
with a supplemental statement of the case 
(SSOC) and give them an opportunity to 
respond before returning the case to the 
Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
L.J. BAKKE-SHAW
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



